 282DECISIONSOF NATIONAL LABOR RELATIONS BOARDMetropolitan Hospital and Local 835,InternationalUnion of Operating Engineers and District 1199C,National Union of Hospital and Health Care Em-ployees,Divisionof RWDSU, AFL-CIO, Peti-tioners.Cases 4-RC-11786 and 4-RC-11798March 25, 1976DECISION,ORDER,AND DIRECTION OFELECTIONBY MEMBERSFANNING, JENKINS, AND PENELLOUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a consol-idatedhearing washeld before Hearing Officer JohnD. Breeseon October 14, 1975. Following the hear-ing and pursuant to Section 102.67 of the NationalLaborRelations Board's Rules and Regulations, Ser-ies 8,as amended,this case was transferred to theBoard for decision. Thereafter, the Petitioners andthe Employer filed briefs.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case including thestipulation executed by the parties subsequent to thehearing,the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.ThePetitioners are labor organizations claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin themeaningof Sections 9(c)(l) and 2(6) and(7) of the Act.A. Scope of UnitLocal 835,InternationalUnionof Operating Engi-neers(hereinafterLocal 835)has petitioned for a unitof all full-time and regular part-time maintenanceemployees,including refrigeration mechanics,refrig-eration mechanics assistants,painters,plumbers, car-penters, groundskeepers, electricians,maintenancemechanics,and maintenance mechanics helpers. Dis-trict 1199C,National Union of Hospital and HealthCare Employees,Divisionof RWDSU, AFL-CIO(hereinafterDistrict 1199C),has petitioned for a unitof all service and maintenance employees not cur-rently represented by District 1199C. The Employeropposes both units and contends the only appropri-ate unit would be an overall service and maintenanceunit.The Employer is a nonprofit 215-bed communityhospital.District 1199C was elected in a State-con-ducted election to represent the service and technicalemployees in separate units around the latter part of1971. These units were subsequently combined intoone service and technical unit and licensed practicalnurses wereadded in June 1975.' The employees thatare not currently represented by District 1199C andsought to be included in the residual unit are themaintenance employees and the medical records em-ployees.The maintenance department employees spend thevast majority of their time performing routine repairand preventivemaintenanceof the physical plantand some equipment which does not require any ap-preciable skills.More complex work, including repairof office machines, windows, televisions, x-ray equip-ment, and timecloeks is contracted out. The hospitalhas no boilers as it buys its steam.The department is headed by Chief Engineer Mc-Kissock.2 There are two employees designated as as-sistant engineers.There is no specific educational requirement formaintenance employees with the exception of a highschool diploma. Only one of the maintenance em-ployees has had any vocational or technical training.None of the maintenance employees have journey-man status within their trades or possess trade orcraft licenses. The Employer conducts no formal ap-prenticeship or training programs. Even those main-tenance employees who perform more specializedwork, such as plumbers, electricians, and refrigera-tion mechanics, spend as much as half their time per-forming maintenance work of a general nature?Maintenance employees have generally the sameworking conditions as other employees. The depart-ment does have two specifically designated areas inthe hospital, the engineering office and a work areain the mechanical room. The chief engineer alsomaintains an office on the eighth floor. Maintenanceemployees spend only about 10 percent of their timein these areas. The other 90 percent of their time isspent throughout the hospital proper, in contact and1 See stipulation of the parties made part of the record on December 23.1975.2Although McKissock works at the hospital as the chief engineer, he isactually employed by Servicemaster,an Illinois management firm.7Our dissenting colleague states that the Employer"concedesthe skill"that is possessed by the employees who perform refrigeration, mechanical,or electrical work.However,the record reveals that the Employer concedesonly that refrigeration mechanics havemoreskill than the groundskeeperand other classifications.223 NLRB No. 35 METROPOLITAN HOSPITAL283inmanyinstancesworking with all other employees.The evidence reveals that maintenance employeesmust necessarily work in close cooperation with allother departments, especially housekeeping. This of-ten resultsin anoverlap of supervision between themaintenance department and other departments. Inaddition, there has been some interchange betweenservice positions and maintenance jobs.Allmaintenance employees are interviewed andhired through the Employer's central personnel de-partment. They undergo a common orientation pro-gram with all other employees and are given thesame employer handbook. With respect to wages, allemployees, including those in the maintenance de-partment, are paid bimonthly and on an hourly rate;all are given general wage adjustments at the sametime and receive the same percentage increases inpay. All employees share identical fringe benefits, in-cluding hospitalization and life insurance, vacations,holidays, sick leave, shift differentials, parking privi-leges, recreational programs, and cafeteria facilities.Meal periods, coffeebreaks, and timeclocks are thesame for all employees. The only distinction with re-gard to fringe benefits is that members of the present"service-technical" unit participate in different pen-sionand welfare programs from the maintenanceand residual service employees.Maintenance em-ployees currently use the same grievance procedureas all other employees. However, the maintenanceemployees are the only hospital employees who work4 10-hour days rather than 5 8-hour days.It isapparent thatAmerican Cyanamid Company,131 NLRB 909 (1961), the case on which our dissent-ing colleague places primary reliance, is distinguisha-ble on its facts and is not controlling in the instantcase.Thus, in contrast with the findings herein, therewas no interchange between the maintenance em-ployees and the other employees; the maintenanceemployees did not spend 90 percent of their timeworking throughout the employer's facility in contactand in conjunction with the work performance of theother employees and under the immediate directionand control of the supervisors of these other employ-ees; and all the maintenance department employeeshad similar functions and skills, whereas in the in-stant case the employees sought are a diverse groupranging from unskilled groundskeepers to relativelyskilled mechanics and plumbers. We also note that inthat case the Board did not state that every mainte-nance department must automatically be found to bean appropriate unit, but only that such a unit may beappropriate where the record establishes "that main-tenance employees are readily identifiable as a groupwhose similarity of function and skills create a com-munity of interest such as would warrant separaterepresentation." " In applying this dynamic standard,which takes into account the circumstances of eachcase,the Board has since both granted and deniedseparate representation to maintenance departmentemployees, depending on the particular facts beforeit. In addition, the cases cited by our dissenting col-league, in our view, have lost some of their value asprecedent because of the passage-of the health careamendments since those decisions were issued. Final-ly,GoldenGateway Center,195NLRB- 492, 495(1972), is also distinguishable on its facts. In that-casethe issue was not, as here, whether there should be aseparate maintenance unit, but rather whether main-tenance painters should be represented separatelyfrom the other maintenance employees who were al-ready represented.In light of the entire record herein, we are not per-suaded that the maintenance employees possess acommunity of interest sufficiently separate and.dis-tinct from the broader community of interest whichthey share with all other nonprofessional employeesto warrant their inclusion in a separate unit. Accord-ingly,we shall dismiss the petition in Case 4-RC-11786 for a separate maintenance unit.As to the appropriateness of the unit of unrepre-sented nonprofessional employees sought by Peti-tioner District 1199C, in the Board's recent decisioninLevine Hospital of Hayward, Inc.,5the Board dis-missed a petition for a normally proper residual unitconsisting of seven medical records employees be-cause it felt that in the health care industry to findsuch a unit appropriate would do violence to the con-gressionaladmonition to avoid undue proliferationof bargaining units. In the instant case, as inLevine,supra,the employees that make up the petitioned-forunitof unrepresented nonprofessional employeesshare a close community of interest with the employ-ees inthe currently existing unit of service and tech-nical employees represented by Petitioner District1199C. Therefore, we find that they should properlybe included in that bargaining unit and that the re-sidual unit is inappropriate .6Accordingly, we shall direct an election to de-termine whether the petitioned-for employees desireto-be represented by District 1199C in the existingservice and technical unit.4AmericanCyanamid,supraat 910.s 219 NLRB327 (1975):6We are awarethat Petitioner District 1199C has sought to representthese employees in a separate unit, which we find inappropriate.But theunit we find appropriate here is one which we doubt that Petitioner 1199Cwould refuse to represent.Should Petitioner I199C, however,desire not toproceed with the election we direct here,itmay withdraw upon timely noti-fication to the RegionalDirectorfor Region 4. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Eligibility of AssistantEngineersWe turn now to the voting eligibility of the twoassistant engineers.Local 835would exclude them assupervisors and the Employer contends that they areunit employees.District 1199C took no position. Theevidence reveals that they spend over half their timein the engineering office ordering supplies and equip-ment and receivingand distributing work orders. Therest of their time is spent working with and observingothers and correcting mistakes.Theyhave no part inthe hiring process nor can they grant raises,assignovertime work,givemerit ratings or bonuses, ap-prove time off, or discipline or discharge employees.In addition,the assistant engineers are not in chargein the absence of the chief engineer.On the basis ofthese facts, we find that the assistant engineers arenot supervisors within the meaning of the Act, andare therefore eligible to vote.Accordingly, we will direct a self-determinationelection in the following voting group:All service and maintenance employees not cur-rentlyrepresentedby District 1199C, NationalUnion of Hospital and Health Care Employees,Division of RWDSU, AFL-CIO, excluding allother employees currently represented by Dis-trict 1199C, National Union of Hospital andHealth Care Employees, Division of RWDSU,AFL-CIO, business office clerical employees,professional employees, guards, and supervisorsas defined in the Act.If a majority of the employees in the voting groupvote for District 1199C, they will be taken to haveindicated their desire to be represented by District1199C as part of its currently represented unit, andthe Regional Director is instructed to issue an appro-priate certification.If a majority of the employees inthe voting group vote against District 1199C, theywill be deemed to have expressed their desire to re-main unrepresented.ORDERIt ishereby ordered that the petition in Case 4-RC-11786 be, and it hereby is, dismissed.[Direction of Election omitted from publication.]'MEMBER FANNING,dissenting in part:My colleagues dismiss a petition to represent themaintenance department employees of this Philadel-phia hospital as a separate unit,finding no distinctcommunity of interest apart from that which theyshare with all other nonprofessional employees. In-'[Excelsiorfootnote omitted from publication.]stead they include these maintenance employees in aresidual voting group with approximately 30 hospitalrecords clerks from numerous departments in thehospital, in order to determine whether that com-bined group wishes to be represented by PetitionerDistrict 1199C, in the existing unit of service andtechnical employees, a unit made up partly of groupsseparately certified by the Pennsylvania State Boardin 1971 $Idissent from the denial of a separate vote to themaintenance department employees.The maintenance group sought consists of 15 em-ployees supervised by the chief engineer. He ap-proves hiring of applicants for maintenance work,disciplines and grants time off to the maintenanceemployees, and generally has charge of maintenanceat the hospital. Although the chief engineer works a40-hour week, he is on call 24 hours a day in case ofemergency. He has 19 years of experienceas an engi-neer,having progressed from fireman to machinistduring his Navy career, and then obtained his collegedegree at night.As the hospital buys its steam, there are no boilers,but plumbers in the maintenance group have the re-sponsibility of working withsteam lines,as well asrepairing sanitary facilities. Refrigeration mechanicshave duties ranging from maintenance of the air-con-ditioning equipment to repair of ice machines andrefrigerators.This necessitatesmuch contact withelectrical equipment and the Employer concedes theskill of this classification? A refrigeration air-condi-tioning mechanic "A" testified that he had had thatclassification for 8 months, before that having a "B"classification for refrigeration. Thereis also an elec-trician classification, and these three-refrigerationair-conditioningmechanics, plumbers, and electri-cians-are considered by the chief engineer as theskilledmembers of the maintenance group. There isalsoa carpenter who builds partitions, puts upshelves, etc., a painter who originally worked in thedThe maintenance employees were separately balloted in the 1971 StateBoard elections,described as "a subdivision of the employer unit," andsought-as in the case of other separate"subdivisions"of licensed practicalnurses,service employees, and technicians-by District 1199C. The mainte-nance group voted against representation by that Union,as did the licensedpractical nurses,apparently.However, in June 1975, District 1199C won anelection among the licensed practical nurses pursuant to a stipulated elec-tion in Case4-RC-11623,and have since been added to the service andtechnical unit which the parties themselves had combined for bargainingpurposes after the state certifications.9Direct testimony of Employer Administrator of Operations Tracy wasas follows:Q. So that refrigeration people do have to have a certain amount ofmechanical ability?A. Yes.Q. Of the entire group,would you say they are at middle or at thetop of the skill spectrum?A. I would say at the top. METROPOLITAN HOSPITAL285dishroom in the dietary department, and a grounds-keeper who had worked in the housekeeping depart-ment,in addition to employees classified as mechan-ics and assistant mechanics.The maintenance workdone by these employees takes them to all parts ofthe hospital, including the roof. They do nothing butmaintenance work,90 percent of their time in thehospital and 10 percent in the maintenance shop lo-cated in the basement.Only repair jobs consideredbeyond the capabilities of these employees are sub-contracted,resulting in outside workmen being in thehospital only 4 or 5 days a month. The Employerconcedes that both electricians and plumbers cooper-ated in installing a new cancer machine in radiology,working under the direction of the factory represen-tative.On this record, it is evident that maintenance workisdistinct from all other work in the hospital. Theonly evidence offered of overlap-if it can be calledthat-had to do with housekeeping personnel who"fromtimeto time fix" the broken cords on curtains,or repair fabric room dividers "by fixing the hooks."The work schedule of the maintenance group is alsodistinct:a 4-day week of 10 hours, individually,which by rotation covers the hospital 7 days a weekaround the clock. It also appears that the mainte-nance personnel have the distinct function of servingas a fire brigade,unrolling hoses,and using fire ex-tinguishers before the arrival of the fire department.Inasmuch as this maintenance group has neverbeen represented for bargaining,the issue before theBoard is simply whether there is a readily identifiabledepartmental function of maintenance,separatelysupervised.10In this hospital,maintenance has not10 SeeAmericanCyanamid Company,131 NLRB 909 (1961), where,after atemporary division of opinion on the subject of separate maintenance unitsupon initial organization,the Board continueditspolicyof consistentlyholding that,in the absence of a bargaininghistory on the broader scale,maintenance employees may constitute a separate unit.See also:Anheuser-Bush, Inc.,124NLRB 601, 602(1959);AmericanBrass Company,120 NLRB1276, 78 (1958). Recently the Board granted a unit of maintenance painters,noting that"this group of previously unorganized painters, a functionallydistinct department with a separate community of interest,constitutes anappropriate unit."Golden Gateway Center,195 NLRB 492, 495 (1972).My colleagues would distinguishAmericanCyanamid,131 NLRB 909, onits facts,asserting no interchange between maintenance and otheremploy-ees in that case,but here there is in fact no record evidence of "interchange"in the accepted meaning of that term in our case law. There is also nolost its identityas a separatefunction.There are separatemaintenanceunits at hospitalsin the Philadelphiaarea,as the record shows, andthis Employer consented to a separateunit of main-tenance employees before passage of the recent Fed-eral legislation. It also appears that in 1975 it con-sented to a separate election conducted by this Boardfor licensed practicalnurses.In my view these maintenance employeesare enti-tled to an opportunity to choose separate representa-tion by Petitioner Local 835, International Union ofOperating Engineers if they wish, whichin no sensewouldresult in aproliferation of units in the circum-stances of this case." Accordingly, I would not dis-missbut process the petition in Case in 4-RC-1 1786,which, incidentally, was filed before the petition for acombined residual unit."direction and control"ofmaintenance by supervisors of other depart-ments: a nurse telling a maintenance mechanic that a patient is too ill tohave work done nearby,or explaining how she thinks a nonfunctioningmechanism with which she has had some experience is supposed to workhardly qualifies for such sweeping characterization.The comparison ofAmericanCyanamidas involving no unskilled employees such as thegroundskeeper here is also unpersuasive.BothAmerican Cyanamiddeci-sions-the original at130 NLRB1(1961), and the reversal at 131 NLRB909-contain only the briefest description of the maintenance group in-volved. In addition,the earlier case cited,as an example of existing Boardlaw,Allied Chemical& Dye Corporation,Nitrogen Division,120 NLRB 63, 67(1958), which specifically included in the separate maintenance departmentunit laborers and janitors even though the three janitors had separate imme-diate supervision.Ihad thought my citationofGolden Gateway Centerand comment there-on self-explanatory.The Board there approved a separate unit of mainte-nance painters-a classification often found in a maintenance departmentunit, as here-recognizing its functional distinction as a department in thatparticular case, its separate community of interest,and its previously unor-ganized state.Here,the maintenance department as a whole,including itsone maintenance painter, deserves an opportunity to vote separately forrepresentation for exactly the same reasons: distinct function as a depart-ment,separate community of interestbasedon duties, length of workdayand shop location,and previous lack of organization.11See my separate concurrenceinMercyHospitals of Sacramento, Inc.,217 NLRB No. 131 (1975),where I construed the legislative history con-cerning the 1974 Federal legislation "as not foreclosing a traditional mainte-nance department unit on initial organization."Ido not agree that since the 1974 legislation cases finding appropriateseparately supervised maintenance department units on initial organizationhave lost value as precedent. In every case,whether a manufacturing plantor a hospital,all factors must be examined.Here it-is clear that the mainte-nance department has a function quite distinct from that of other depart-ments of the hospital and is separately supervised.In addition,Employerhospital is now bargaining withonly twounits:(1) service and technicalemployees combined,and (2) registered nurses. On what basis,then, can thepossibility of a separate maintenance department unit,consistent with long-established Board policy on initial organization, be deemed a proliferationof units within the meaning of the health care amendment?